




Exhibit 10.6


GUARANTEE JOINDER AGREEMENT
This GUARANTEE JOINDER AGREEMENT, dated June 12, 2013 (this “Joinder Agreement”)
is delivered pursuant to that certain Credit Agreement, dated as of May 16, 2012
(as it may be amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among FIVE BELOW, INC., the Lenders
party thereto from time to time and GOLDMAN SACHS BANK USA, as Administrative
Agent and Collateral Agent.
Section 1.    Pursuant to Section 5.11 of the Credit Agreement, the undersigned
hereby:
(a)    agrees that this Joinder Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;
(b)    represents and warrants that each of the representations and warranties
contained in each of the Loan Documents and applicable to the undersigned are
true and correct in all material respects on and as of the date set forth below,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties are true and
correct in all material respects on and as of such earlier date); provided that,
any representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects; and
(c)    agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code and in accordance
with Article 7 of the Credit Agreement.
Section 2.
The undersigned agrees from time to time, upon request of Administrative Agent,
to take such additional actions and to execute and deliver such additional
documents and instruments as Administrative Agent may request to effect the
transactions contemplated by, and to carry out the intent of, this Guarantee
Joinder Agreement. Neither this Guarantee Joinder Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Guarantee Joinder Agreement)
against whom enforcement of such change, waiver, discharge or termination is
sought. Any notice or other communication herein required or permitted to be
given shall be given pursuant to Section 10.01 of the Credit Agreement, and all
for purposes thereof, the notice address of the undersigned shall be the address
as set forth on the signature page hereof. In case any provision in or
obligation under this Guarantee Joinder Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.




--------------------------------------------------------------------------------




THIS GUARANTEE JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guarantee Joinder Agreement
to be duly executed and delivered by its duly authorized officer as of the date
above first written.
FIVE BELOW MERCHANDISING, INC.
By: /s/ Thomas Vellios        
Name: THOMAS VELLIOS
Title: PRESIDENT


Address for Notices:
Five Below Merchandising, Inc.
1818 Market Street, Suite 1900
Philadelphia, PA 19103
Attention: Thomas Vellios


with a copy to:


Pepper Hamilton LLP
Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Attention: Barry M. Abelson, Esquire




ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:


GOLDMAN SACHS BANK USA,
as Administrative Agent and Collateral Agent


By:/s/ Gabriel Jacobson        
Name: GABRIEL JACOBSON
Title: AUTHORIZED SIGNATORY


























[SIGNATURE PAGE TO JOINDER]


